Citation Nr: 0624966	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  98-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a closed right distal fibula fracture, status 
post operative with degenerative joint disease and a fused 
right ankle.

2.  Entitlement to a temporary total evaluation for the 
period extending from April 7, 1997 to May 31, 1999, based on 
the need for convalescence due to a service-connected right 
ankle disability.

3.  Entitlement to a temporary total evaluation from August 
1, 1999, based on the need for convalescence due to a 
service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1985 to October 
1987.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of July 1997 and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Washington, D.C. and San Diego, California.  

The veteran initially requested to testify in support of his 
appeal during hearings held at the RO, before a Decision 
Review Officer and a Veterans Law Judge.  However, in a 
written statement received at the RO in March 1999, the 
veteran withdrew his requests for such hearings.  

The Board REMANDS the claims of entitlement to an evaluation 
in excess of 40 percent for residuals of a closed right 
distal fibula fracture, status post operative with 
degenerative joint disease and a fused right ankle, and 
entitlement to a temporary total evaluation for the period 
extending from April 7, 1997 to May 31, 1999, based on the 
need for convalescence due to a service-connected right ankle 
disability to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The veteran is service connected for a right ankle 
disability.
3.  The veteran underwent a right ankle arthrodesis on June 
1, 1999.  

4.  Based on this surgery and a resulting need for 
convalescence, the RO granted the veteran a temporary total 
disability rating, effective from June 1, 1999 to July 31, 
1999.

5.  The veteran's service-connected right ankle disability 
necessitated a period of convalescence beyond July 31, 1999, 
to June 1, 2000, during which physicians prohibited the 
veteran from participating in weight-bearing activities.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation 
from August 1, 1999 to June 1, 2000, based on the need for 
convalescence due to a service-connected right ankle 
disability, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002): 38 C.F.R. §§ 3.159, 4.1, 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
now being decided, VA strictly complied with the notification 
and assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

The RO, via AMC, provided the veteran VCAA notice on his 
claim by letter dated March 2004, after initially deciding 
this claim in a rating decision dated August 1999.  However, 
VCAA notice was not mandated at the time of the RO decision; 
therefore, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  The content of this notice letter 
also reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II.  

In the March 2004 notice letter, the RO acknowledged the 
veteran's claim, noted what the evidence needed to show to 
substantiate that claim, listed the type of evidence that 
would best do so, informed the veteran of VA's duty to assist 
and explained to him that it was developing his claim 
pursuant to that duty.  The RO identified the evidence it had 
requested and/or received in support of the veteran's claim 
and the evidence VA was responsible for securing.  The RO 
indicated that it would make reasonable efforts to help the 
veteran get the evidence necessary to support his claim 
provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
send to VA all requested evidence.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for a temporary 
total evaluation from August 1, 1999, based on the need for 
convalescence due to a service-connected right ankle 
disability.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to that claim, including VA treatment records, and the 
records, including medical, upon which the Department of 
Labor relied in considering the veteran's claim for workers' 
compensation.  VA did not conduct medical inquiry in an 
effort to substantiate this claim because the previously 
noted medical records include sufficient information to 
decide this claim.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an extension of a temporary total 
disability rating assigned from June 1, 1999 to July 31, 
1999.  He asserts that, since August 1, 1999, his service-
connected right ankle disability has necessitated periods of 
convalescence secondary to right ankle surgery performed on 
June 1, 1999 

Under 38 C.F.R. § 4.30(a) (2005), a total disability rating 
(100 percent) is assignable without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that surgery was 
performed on a service-connected disability, necessitating at 
least one month of convalescence.  The total rating will be 
assigned effective from the date of hospital admission or 
outpatient treatment and will continue for a period of one, 
two or three months from the first day of the month following 
such hospital discharge or outpatient release.  The 
termination of this type of total rating is not subject to 38 
C.F.R. § 3.105(e) (2005) and is to be followed by the 
assignment of an appropriate schedular rating.  When the 
evidence is inadequate to assign a schedular rating, VA will 
arrange for the veteran to undergo a physical examination and 
consider the results thereof prior to terminating the total 
rating.  

Total ratings under 38 C.F.R. § 4.30 may be extended beyond 
the initial three month period.  If the surgery necessitates 
a longer period of convalescence, VA may extend the temporary 
total rating one, two or three months.  See 38 C.F.R. 
§ 4.30(b)(1).  If the veteran experiences severe 
postoperative residuals, including the necessity for the 
continued use of crutches due to a prohibition on regular 
weight-bearing activities, the total rating may be extended 
for one or more months up to six months beyond an initial six 
month period.  See 38 C.F.R. § 4.30(b)(2).

The veteran in this case is service connected for a right 
ankle disability.  He underwent a right ankle arthrodesis on 
June 1, 1999.  Based on this surgery and a resulting need for 
convalescence, the RO granted the veteran a temporary total 
disability rating, effective from June 1, 1999 to July 31, 
1999.  The evidence of record establishes that the June 1, 
1999 surgery necessitated a longer period of convalescence.  
According to this evidence, specifically, VA treatment 
records and written statements of a VA podiatry resident, the 
surgery demanded the prohibition of weight-bearing 
activities, thereby necessitating a period of convalescence 
to June 1, 2000.   

Based primarily on the medical evidence of record, the Board 
concludes that the criteria for entitlement to a temporary 
total evaluation from August 1, 1999 to June 1, 2000, based 
on the need for convalescence due to a service-connected 
right ankle disability, have been met.  As the evidence in 
this case supports the veteran's claim, such claim must be 
granted.


ORDER

A temporary total evaluation from August 1, 1999 to June 1, 
2000, based on the need for convalescence due to a service-
connected right ankle disability, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.




REMAND

In a VA Form 8 (Certification of Appeal), the RO certified 
for appeal one claim: entitlement to a temporary total 
evaluation from August 1, 1999, based on the need for 
convalescence due to a service-connected right ankle 
disability.  However, a review of the record reflects that 
the veteran has perfected an appeal with regard to additional 
claims, including entitlement to an evaluation in excess of 
40 percent for residuals of a closed right distal fibula 
fracture, status post operative with degenerative joint 
disease and a fused right ankle, and entitlement to a 
temporary total evaluation for the period extending from 
April 7, 1997 to May 31, 1999, based on the need for 
convalescence due to a service-connected right ankle 
disability.  

The RO denied these claims in a rating decision dated July 
1997.  The veteran then expressed disagreement with the 
decision in a written statement received in November 1997.  
In response, in September 1998, the RO issued a statement of 
the case.  The veteran then perfected his appeal by 
submitting a VA Form 9 (Appeal to Board of Veterans' 
Appeals), which the RO received in November 1998.  Since 
then, in multiple supplemental statements of the case, the RO 
has failed to mention these claims despite indication in the 
record that the veteran intends them to remain on appeal.  A 
remand is thus necessary so that VA can consider such claims 
based on all of the evidence of record and, thereafter, issue 
a supplemental statement of the case, which refers to such 
claims as issues on appeal.   

Prior to doing so, however, VA must ensure that it has 
sat
isf
ied 
its 
dut
ies 
to 
not
ify
and assist with regard to these claims.  With regard to the 
dut
y 
to 
not
ify
, 
the 
Boa
rd
notes that, during the course of this appeal, the RO provided 
the 
vet
era
n 
VCA
A
notice on the claim being decided, but not on the claims 
bei
ng 
rem
and
ed.  
VA
should thus correct this procedural deficiency on remand. 

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's right ankle is necessary.  The 
RO has assigned the veteran's right ankle disability a 40 
percent schedular evaluation, the maximum allowed under 
Diagnostic Code 5270, but the veteran asserts that an 
evaluation in excess of 40 percent should be assigned this 
disability because it involves other problems, which 
interfere with his employability.  The veteran also asserts 
that, since April 1997, this disability has necessitated 
periods of convalescence.  On remand, a physician must 
address these assertions.  

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his claims for an evaluation in excess of 
40 percent for residuals of a closed 
right distal fibula fracture, status post 
operative with degenerative joint disease 
and a fused right ankle, and for a 
temporary total evaluation for the period 
extending from April 7, 1997 to May 31, 
1999, based on the need for convalescence 
due to a service-connected right ankle 
disability.  Such notice must satisfy the 
requirements of the Court's holdings in 
Quartuccio and Pelegrini II. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination of 
his right ankle.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify all evident right ankle 
symptomatology;  

b) Specifically indicate whether the 
veteran has any nerve damage 
secondary to his service-connected 
right ankle disability;  

c) Specifically indicate whether 
such disability, alone, markedly 
interferes with the veteran's 
employability in all fields of 
employment; 

d) Opine whether, from April 7, 
1997 to May 31, 1999, the 
veteran's service-connected 
right ankle disability 
necessitated convalescence; and 

d) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  If either claim is denied, 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Subject to current appellate procedure, AMC should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


